DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michalopulos et al., U.S. Patent Publication 2020/0126386, hereinafter referred to as Michalopulos.
Regarding Claim 1, Michalopulos discloses a method of conducting a subterranean operation, the method comprising:
Engaging, via a retention feature (slips in conjunction with rotary table 162; Paragraphs 0030, 0124), a tubular string (146) that extends through a drill floor of a rig (as seen in Figure 13; Paragraphs 0030, 0129);
Capturing images, via an imaging system (system 1300; Paragraph 0129), of a portion of the tubular string that extends above the drill floor, with a portion including a visible feature of the tubular string (the camera elements track the tubulars and can inspect conditions indicating potential failure such as cracks or warping; Paragraphs 0117);
Communicating the images to a processor that is coupled to the imaging system (Paragraphs 0130-0132);
Detecting, via the processor, a change in a relative position of the visible feature across the images while the tubular string is engaged with the retention feature based on the images (in so far as the camera system is configured to detect failure conditions such as cracks or warping while the tubulars are being connected or disconnected; Paragraph 0117);
Calculating a wear status of the retention feature based on the detecting of the change in the relative position of the visible feature (in the absence of a more specific recitation of what would constitute a “wear feature” the determination of the damage to the tubulars as part of the tripping may generally be seen as an indication of wear to components of the system; Paragraph 0117).
Regarding Claim 2, Michalopulos further discloses that calculating the wear status comprises calculating that the wear status is greater than a pre-determined threshold of wear for the retention feature and that the wear status indicates the retention feature is operating improperly (in so far as the tubular system includes measuring for tubular wear such as cracks and warps for use with the slip system, the detection of such a failure condition would indicate an improper operation).
Regarding Claim 3, Michalopulos further discloses that detecting the change in position further comprises detecting a movement in the axial/horizontal directions (as the camera system inspects tubulars as they move into and out of the wellbore, such an action necessarily require inspection with vertical movement).
Regarding Claim 4, Michalopulos further discloses that the retention feature comprises a plurality of grippers, each gripper comprising a gripping surface configured to engage the tubular string (as the system is disclosed with slips used with a rotary table, engaging slips necessarily include a plurality of engagement surfaces).
Regarding Claim 5, Michalopulos further discloses applying a gripping force to that tubular string via the gripping surfaces (Paragraph 0124), wherein the gripping force allows the change in the relative position of the visible feature while the tubular string is engaged with the retention feature and the wear status of the retention feature is greater than a predetermined threshold of wear for the retention feature (Examiner notes that under such a condition, if the slips are damaged to the point of failure in operation, such a condition would facilitate the ability for the tubular to move, at least improperly).
Regarding Claim 6, Michalopulos further discloses applying a gripping force to the tubular string via the gripping surfaces, wherein the gripping force retains the tubular string in the retention feature when the retention force is engaged with the tubular string and the wear status of the retention feature is equal to or less than the pre-determined threshold for wear (in so far as the slips are not damaged, their standard operation is to maintain a gripping force on the tubular).
Regarding Claim 7, Michalopulos further discloses that the wear status indicates that at least one of the plurality of grippers applies an insufficient engagement force against the tubular string to substantially prevent movement of the tubular string when the string is engaged with the plurality of grippers (as above, Examiner notes that an indication that the slips have failed necessarily constitutes that they would allow movement of the string).
Regarding Claims 8 and 9, Michalopulos further discloses calculating a trend of wear status by comparing the multiple calculated wear statuses to each other via the processor for each time the retention feature is engaged with a tubular string (as the wear detection system continues to detect potential failure points over time during tripping, such a condition would necessarily include use across multiple slip engagements; Paragraphs 0117, 0128-0132).
Regarding Claim 11, Michalopulos further discloses calculating the wear status for each time the retention feature is engaged with a tubular string (in so far as the image tracking system runs throughout the connection and disconnection process; Paragraphs 0128-0132).
Regarding Claim 12, Michalopulos further discloses collecting, via the processor, historical information for the retention feature by collecting, via the processor, the wear status for each time the retention feature is engaged with the tubular string over a period of time and storing the historical information in a memory system coupled to the processor (Examiner notes that absent more specific details, the collection of data over an entire tripping operation and the tracking of potential expanding damage with tubulars such  as cracks necessarily constitutes a saving of past data to evaluate changes; Paragraphs 0117, 0128-0132).
Regarding Claim 14, Michalopulos discloses a system for conducting a subterranean operation, the system comprising:
A retention feature in a drill floor configured to suspend a tubular string (146) from the drill floor via engagement of the retention feature with the tubular string (slips in conjunction with rotary table 162; Paragraphs 0030, 0124);
An imaging system (system 1300; Paragraph 0129) configured to capture images of a portion of the tubular string that extends above the drill floor, with the images containing a visible feature of the tubular string (Paragraphs 0128-0132);
A processor coupled to the imaging system and configured to detect a change in a response position of the visible feature in the images while the tubular string is engaged with the retention feature (Paragraphs 0117, 0128-0132); and
The processor configured to calculate a wear status of the retention feature based on the change in the relative position of the visible feature based on a comparison between the images of the relative position of the visible feature (in the absence of a more specific recitation of what would constitute a “wear feature” the determination of the damage to the tubulars as part of the tripping may generally be seen as an indication of wear to components of the system; Paragraph 0117).
Regarding Claim 15, Michalopulos further discloses that detecting the change in position further comprises detecting a movement in the axial/horizontal directions (as the camera system inspects tubulars as they move into and out of the wellbore, such an action necessarily require inspection with vertical movement).
Regarding Claim 16, Michalopulos further discloses that the visible feature is spaced away from a top of the tubular string (as one such example includes cracks or wear on the body such a point is necessarily at least some distance from a terminal end; Paragraph 0117).
Regarding Claim 17, Michalopulos further discloses that the processor is configured to determine the wear status of the retention feature for each one of multiple connections to a tubular string that is made or broken (in so far the imaging system is used through a tripping operation including multiple connections and disconnections; Paragraphs 0128-0132).
Regarding Claim 18, Michalopulos further discloses that the processor is configured to compare the wear status for one or more connections to the wear status for at least another one or the multiple connections (as the process includes an ongoing analysis to determine potential changes in the condition of the tubular and rig equipment as the operation continues; Paragraphs 0117, 0128-0132).
Regarding Claim 19, Michalopulos further discloses that at least components of the retention feature other than the grippers (i.e. the tubulars themselves) may have failed owing to substantial damage from wear or cracking (Paragraphs 0117, 0128-0132).
Allowable Subject Matter
Claims 10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amezaga et al., U.S. Patent Publication 2019/0057516, teaches the use of a tong positioning system which includes visual inspection and imaging tools for tracking connection and gripping tools.
Austefjord et al., U.S. Patent 9,464,492, teaches the use of an inspection system for tubular handing and gripping during wellbore tripping.
Mailly et al., U.S. Patent Publication 2017/0362905, teaches the use of a drilling rig inspection system which includes tracking imaging systems for movement of various rig equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676